THREADGILL, Chief Judge.
Lee Sharpe, Jr., appeals a judgment and sentence entered upon revocation of his probation. The record supports a finding that Mr. Sharpe committed a willful and substantial violation of his probation. We therefore affirm the order revoking probation and the judgment and sentence. We remand, however, for the order of probation to be conformed to the trial court’s oral pronouncement requiring Mr. Sharpe to pay $75.00 per month toward restitution.
Affirmed; remanded.
RYDER and QUINCE, JJ., concur.